

	

		II

		109th CONGRESS

		1st Session

		S. 1638

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the establishment of

		  programs and activities to assist in mobilizing an appropriate healthcare

		  workforce in the event of a health emergency or natural

		  disaster.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Emergency Health

			 Workforce Act of 2005.

		2.DefinitionsIn this Act:

			(1)CorpsThe term Corps means the

			 National Emergency Health Professionals Volunteer Corps established under

			 section 3.

			(2)FEMAThe term FEMA means the

			 Federal Emergency Management Agency of the Emergency Preparedness and Response

			 Directorate, Department of Homeland Security.

			(3)Health

			 professionalThe term

			 health professional means a physician, nurse, mental health

			 provider, paramedic, pharmacist, public health practitioner, veterinarian,

			 epidemiologist, statistician, laboratorian, infectious disease specialist, and

			 other individual provider of health-related services as designated by the

			 Secretary.

			(4)SecretaryThe term Secretary means the

			 Secretary of Health and Human Services.

			3.National Emergency

			 Health Professionals Volunteer Corps

			(a)In

			 generalNot later than 6

			 months after the date of enactment of this Act, the Secretary shall establish a

			 National Emergency Health Professionals Volunteer Corps to provide for an

			 adequate supply of health professionals in the case of a Federal, State or

			 local emergency. The Corps shall be headed by a Director to be appointed by the

			 Secretary.

			(b)DutiesThe Director of the Corps shall conduct the

			 following activities:

				(1)Analysis of need to determine the number

			 and types of Corps volunteers that are needed.

				(2)Determination of minimum licensing or

			 credentialing standards for each type of Corps volunteers.

				(3)Recruitment and retention of health

			 professionals.

				(4)Development of the Corps volunteer

			 certification program in accordance with subsection (d).

				(5)Development of training programs.

				(6)Development of protocols for contact and

			 deployment of Corps volunteers.

				(7)Coordination of Corps volunteers with

			 Medical Reserve Corps and other volunteer networks.

				(c)CompositionThe Corps shall be composed of health

			 professionals who—

				(1)have training and expertise in the areas of

			 medicine, nursing, mental health, public health, pharmacy, dentistry, emergency

			 medical services, veterinary science, laboratory science, and other areas as

			 determined appropriate by the Director of the Corps;

				(2)have been certified in accordance with the

			 certification program developed under subsection (b)(4);

				(3)are geographically diverse in residence;

			 and

				(4)are willing to be deployed in case of

			 emergency.

				(d)CertificationThe Director of the Corps, in collaboration

			 with the Director of FEMA and the Administrator of the Health Resources and

			 Services Administration, shall establish a program for the periodic

			 certification of health professionals who volunteer for the Corps which shall

			 include, with respect to the health professional involved, an assessment

			 of—

				(1)the professional expertise and training of

			 the professional, including licensure and credentialing as appropriate;

				(2)the completion by the professional of the

			 training programs developed under subsection (b)(5), as required by the

			 Director; and

				(3)the preparedness of the professional for

			 emergency response which may include written examination and hands-on skill

			 assessment.

				(e)Deployment

				(1)In

			 generalDuring a Federal,

			 State, or local emergency (as designated by the Secretary or the Secretary of

			 Homeland Security), the Secretary, in consultation with the Secretary of

			 Homeland Security, shall have the authority to deploy members of the Corps to

			 areas of need, based on the medical expertise required.

				(2)LimitationState and local officials shall have no

			 authority to deploy members of the Corps, but may request the services of such

			 members.

				(f)Compensation,

			 expenses, and transportationWhile engaged in performing duties as a

			 member of the Corps pursuant to an assignment by the Secretary (including

			 periods of travel to facilitate such assignment), members of the Corps who are

			 not otherwise employed by the Federal Government shall be—

				(1)compensated for temporary or intermittent

			 services as experts or consultants as provided for under section 3109 of title

			 5, United States Code; and

				(2)allowed travel or transportation expenses,

			 including per diem in lieu of subsistence, as provided for under section 5703

			 of such title.

				(g)Authorization

			 of appropriationsThere is

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act (and the amendments made by this Act) for each of fiscal years 2006 through

			 2010.

			4.Health professional

			 database

			(a)EstablishmentNot later than 12 months after the date of

			 enactment of this Act, the Director of the Centers for Disease Control and

			 Prevention (referred to in this section as the Director), in

			 collaboration with the Administrator of the Health Resources and Services

			 Administration, State medical and nursing licensing boards, medical and nursing

			 professional societies, and other relevant entities, shall establish a national

			 database of health professionals (including physicians, nurses, and other

			 health professionals determined appropriate by the Director) to increase health

			 preparedness for Federal emergencies.

			(b)Requirements of

			 databaseThe database

			 established under subsection (a) shall include—

				(1)With respect to each health professional

			 listed in the database—

					(A)the name and contact information of the

			 professional;

					(B)the State or States in which the

			 professional is licensed or certified;

					(C)the area or areas in which the professional

			 has specialty or subspecialty training; and

					(D)a description of the emergency response

			 training received by the professional; and

					(2)the names of each members of the Corps, the

			 Medical Reserve Corps, the National Disaster Medical System, the Commissioned

			 Corps of the Public Health Services, and any other relevant federally-sponsored

			 or administered programs.

				(c)AccessibilityThe Director shall ensure that the database

			 established under subsection (a) is electronically accessible by State and

			 local health departments. In the case of a disaster or other emergency that

			 results in a loss of electrical power, the Director shall ensure that the

			 affected State or locality has access to the database through other

			 means.

			(d)Updating of

			 informationThe Director

			 shall, on at least a biennial basis, provide for the updating of the

			 information contained in the database.

			5.Protection of health

			 professional volunteersSection 4303(13) of title 38, United States

			 Code, is amended by adding at the end the following: Such term shall

			 include physicians or other health professionals (as defined in section 2 of

			 the Hurricane Katrina Emergency Health

			 Workforce Act of 2005) who are providing medical treatment or

			 services related to a major disaster as declared by the President under the

			 authority of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5121 et seq.), including members of the National Emergency

			 Health Professionals Volunteer Corps, health professionals who are activated by

			 the Federal Emergency Management Agency, and other health professionals who

			 provide services on a volunteer basis in a formal capacity as determined by the

			 Secretary of Health and Human Services or the Secretary of Homeland Security.

			 The Secretary shall promulgate guidelines to implement the previous

			 sentence..

		6.Preparedness training

			 requirements

			(a)Children's

			 hospitals that operate graduate medical education programsSection 340E of the Public Health Service

			 Act (42 U.S.C. 256e) is amended by adding at the end the following:

				

					(h)Requirement to

				provide disaster preparedness trainingTo be eligible to receive a payment under

				this section, a children's hospital shall provide disaster preparedness

				training as part of any approved graduate medical residency training program

				provided by the

				hospital.

					.

			(b)Medicare

			 graduate medical education programs

				(1)In

			 generalSection 1886(h) of

			 the Social Security Act (42 U.S.C. 1395ww(h)) is amended by adding at the end

			 the following:

					

						(8)Requirement for

				disaster preparedness trainingIn order to be eligible to receive a

				payment under this subsection, a hospital shall provide disaster preparedness

				training as part of any approved medical residency training program provided by

				the

				hospital.

						.

				(2)Effective

			 DateThe amendment made by

			 paragraph (1) shall take effect on January 1, 2007.

				7.Liability

			 protectionsSection 224 of the

			 Public Health Service Act (42 U.S.C. 233) is amended by adding at the end the

			 following:

			

				(q)Volunteer

				services provided by health professionals during disasters

					(1)In

				generalNotwithstanding any

				other provision of law, for purposes of this section, a volunteer health

				professional shall in providing a qualifying health service related to a major

				disaster as declared by the President under the authority of the Robert T.

				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)

				shall be deemed to be an employee of the Public Health Service. The preceding

				sentence is subject to the provisions of this subsection.

					(2)Volunteer

				health professionalIn

				providing a qualifying health service to an individual, a health professional

				shall for purposes of this subsection be considered to a volunteer health

				professional if the following conditions are met:

						(A)The service is provided to the individual

				as a result of the occurrence of a major disaster as declared by the President

				under the authority of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act.

						(B)The service is a qualifying health service

				(as defined in paragraph (3)(B)).

						(C)Neither the health professional or any

				institution receives any compensation for the service from the individual or

				from any third-party payor (including reimbursement under any insurance policy

				or health plan, or under any Federal or State health benefits program). With

				respect to compliance with such condition, the health professional may receive

				repayment from a Federal or State agency for reasonable expenses incurred by

				the health professional in the provision of the service to the

				individual.

						(3)Definitions

						(A)Health

				professionalIn this

				subsection, the term health professional means a physician, nurse,

				mental health provider, pharmacist, paramedic, and other individual provider as

				designated by the Secretary.

						(B)Qualifying

				health serviceIn this

				subsection, the term qualifying health service means any medical

				assistance provided during, and as the result of the occupancy of, a major

				disaster as declared by the President under the authority of the Robert T.

				Stafford Disaster Relief and Emergency Assistance Act.

						(4)Application of

				provisionsSubsection (g)

				(other than paragraphs (3) through (5)) and subsections (h), (i), and (l) shall

				apply to a volunteer health professional for purposes of this subsection to the

				same extent and in the same manner as such subsections apply to an officer,

				governing board member, employee, or contractor of an entity described in

				subsection (g)(4), subject to paragraph (5) and subject to the

				following:

						(A)The first sentence of paragraph (1) applies

				in lieu of the first sentence of subsection (g)(1)(A).

						(B)In the case of a health professional who is

				determined by the Secretary pursuant to subsection (g)(1)(E) to be a volunteer

				health professional, this subsection applies to the health professional (with

				respect to the institution or facility sponsoring the health professional for

				any cause of action arising from an act or omission of the health professional

				occurring on or after the date on which the Secretary makes such determination

				and until the major disaster involved has ended.

						(C)Subsection (g)(1)(F) applies to a health

				professional for purposes of this subsection only to the extent that, in

				providing health services to an individual, each of the conditions specified in

				paragraph (2) is met.

						(5)Authorization

				of appropriations

						(A)In

				generalFor purposes of

				making payments for judgments against the United States (together with related

				fees and expenses of witnesses) pursuant to this section arising from the acts

				or omissions of volunteer health professionals, there is authorized such sums

				as may be necessary in each fiscal year.

						(B)FundThe Secretary shall establish a fund for

				purposes of this subsection. Each fiscal year amounts appropriated under

				subparagraph (A) shall be deposited in such fund.

						(C)EstimatesNot later than May 1 of each fiscal year,

				the Attorney General, in consultation with the Secretary, shall submit to the

				Congress a report providing an estimate of the amount of claims (together with

				related fees and expenses of witnesses) that, by reason of the acts or

				omissions of volunteer health professionals, will be paid pursuant to this

				subsection during the calendar year that begins in the following fiscal year.

				Subsection (k)(1)(B) applies to the estimate under the preceding sentence

				regarding volunteer health professionals to the same extent and in the same

				manner as such subsection applies to the estimate under such subsection

				regarding officers, governing board members, employees, and contractors of

				entities described in subsection (g)(4).

						(D)TransfersNot later than December 31 of each fiscal

				year, the Secretary shall transfer from the fund under subparagraph (B) to the

				appropriate accounts in the Treasury an amount equal to the estimate made under

				subparagraph (C) for the calendar year beginning in such fiscal year, subject

				to the extent of amounts in the fund.

						(6)RegulationsThe Secretary may issue regulations for

				carrying out this

				subsection.

					.

		8.Suspension of State

			 licensure requirements

			(a)In

			 generalNotwithstanding any

			 other provision of law, the Secretary shall have the authority to suspend the

			 application of State health professional licensing and certification

			 requirements with respect to health professionals that are operating in such

			 State during a major disaster as declared by the President under the authority

			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5121 et seq.) pursuant to an assignment or request for services from the

			 Secretary, the Director of FEMA, or the Director of the Corps. This subsection

			 shall only be applicable with respect to health professionals who are licensed

			 or certified in a State other than the State in which the disaster is

			 occurring.

			(b)LimitationSubsection (a) shall not apply in the case

			 of health professionals who have had their license or certification suspended

			 or revoked, or who are the subject of a disciplinary action at the time of the

			 application of such subsection.

			9.General waiver

			 authorityNotwithstanding any

			 other provision of law, the Secretary and the Secretary of Homeland Security

			 shall have the authority to waive any requirement of Federal law applicable to

			 health professions if such requirement would limit the ability of health

			 professionals to provide volunteer medical services related to a major disaster

			 as declared by the President under the authority of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).

		

